DETAILED ACTION
This Office Action is in response to Applicant’s application 17/225,731 filed on April 8, 2021 in which claims 2 to 16 are pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The Information Disclosure Statement (IDS), filed on April 8, 2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosed therein has been considered by the Examiner.
Notation
References to patents will be in the form of [C:L] where C is the column number and L is the line number.  References to pre-grant patent publications will be to the paragraph number in the form of [xxxx].
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, a drawing directed to the embodiment of claim 2 etc.
Regarding claim 2, ‘a Vss line’ and ‘a planarization layer over the Vss line’, ‘a top conductive electrode layer over the passivation layer that electrically connects a first LED of the first pair of LEDs and a second LED of the second pair of LEDs with the Vss line’;  ‘a passivation layer over the substrate and laterally around the plurality of LEDs, wherein the top conductive electrode layer is over the passivation layer’, Examiner understands that the embodiment of Figure 9 is distinct a distinct invention from the embodiment of Figure 1C.
Regarding claim 6, the substrate comprises a plurality of bottom electrodes, and each LED is bonded to a corresponding bottom electrode
Regarding claim 14, ‘a second Vss line’ and ‘the planarization layer is over the second Vss line’, ‘a second top conductive electrode layer over the passivation layer that electrically connects a third LED of the third pair of LEDs and a fourth LED of the pair of LEDs with the second Vss line’
 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required:
Regarding claim 1, a Vss line, 
Regarding claim 14, a second Vss line.
Claim Objections
Claim 14 is objected to because of the following informalities:  Claim 14 recites “14. The display substrate of claim 6: a second Vss line…” and Examiner speculates that Applicant may have wished to recite “14. The display substrate of claim 6 comprising a second Vss line,  …”.  Appropriate correction is required.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 2, 4, 6 and 8-11 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5, and 7-10 of U.S. Patent No. 10,964,900 (‘900) Although the claims at issue are not identical, they are not patentably distinct from each other as discussed below.
Table 1 – Comparison of Pending Claims to ‘900 Claims
Pending Claim
10,964,900 Claim
2. A display panel pixel structure comprising: 

a substrate including a Vss line and a planarization layer over the Vss line; 

a plurality of light emitting diode (LEDs) over the planarization layer, the plurality of LEDs including 



a first pair of redundant LEDs within a first subpixel and 


a second pair of LEDs within a second subpixel; 

















a passivation layer over the substrate and laterally around the plurality of LEDs; and 

a top conductive electrode layer over the passivation layer that electrically connects a first LED of the first pair of LEDs and a second LED of the second pair of LEDs with the Vss line.
1. A display panel with redundancy scheme comprising: 



an array of micro LED devices arranged in an array of redundant micro LED device pairs in array of pixels, each pixel of the array of pixels including a first subpixel, a second subpixel and a third subpixel; 

each first subpixel including a first redundant micro LED device pair designed to emit a first primary color emission; 

each second subpixel including a second redundant micro LED device pair designed to emit a second primary color emission; 

each third subpixel including a third redundant micro LED device pair designed to emit a third primary color emission; wherein the first, second and third primary color emissions are different from one another; and 

wherein each micro LED device of the array of micro LED devices is a separate device that has a maximum width of 1 to 100 μm and 

comprises a p-n diode, a top conductive contact, and a bottom conductive contact that is bonded to a display substrate with a corresponding separate solder material.
From claim 1









a substrate including a Vss line and a planarization layer over the Vss line; 
2. The display panel of claim 1, wherein the display panel further comprises an array of micro controller chips to drive the array of micro LED devices.

5. The display panel of claim 2, further comprising a plurality of top electrode layers in electrical contact with the array of redundant micro LED device pairs.

7. The display panel of claim 5, further comprising 

a plurality of Vss tie lines within the display substrate.
From claim 1

a substrate including a Vss line and a planarization layer over the Vss line; 
8. The display panel of claim 7, further comprising 

a planarization layer formed over the plurality of Vss tie lines.
From claim 1

a top conductive electrode layer over the passivation layer that electrically connects a first LED of the first pair of LEDs and a second LED of the second pair of LEDs with the Vss line.
9. The display panel of claim 8, wherein

 the plurality of top electrode layers is in electrical connection with the plurality of Vss tie lines.
From claim 1


a passivation layer over the substrate and laterally around the plurality of LEDs; and 



a top conductive electrode layer over the passivation layer that electrically connects a first LED of the first pair of LEDs and a second LED of the second pair of LEDs with the Vss line
10. The display panel of claim 9, further comprising 


a passivation layer material covering sidewalls of the array of redundant micro LED device pairs, and 



the plurality of top electrode layers span over a top surface of the passivation layer material.
4. which depends upon claim 2, 

wherein each LED comprises a vertical p-n diode between a bottom contact and a top contact.
From claim 1

comprises a p-n diode, a top conductive contact, and a bottom conductive contact that is bonded to a display substrate with a corresponding separate solder material.
6 which depends upon claim 5, wherein 

the substrate comprises a plurality of bottom electrodes, and each LED is bonded to a corresponding bottom electrode.

From claim 1

comprises a p-n diode, a top conductive contact, and a bottom conductive contact that is bonded to a display substrate with a corresponding separate solder material.
8 which depends upon claim 6, 


wherein each LED has a maximum width of 1 to 100 μm.

From claim 1


wherein each micro LED device of the array of micro LED devices is a separate device that has a maximum width of 1 to 100 μm and
9. which depends upon claim 6, wherein each LED has a maximum width of 1 to 20 μm.
3. The display panel of claim 2, wherein each micro LED device has a maximum width of 1 to 30 μm.
10. which depends upon claim 6, wherein each LED has a maximum width of 1 to 10 μm.
4. The display panel of claim 2, wherein each micro LED device has a maximum width of 1 to 10 μm.
11 which depends upon claim 6, further comprising working circuitry in the substrate and connected to the plurality of bottom electrodes.
2. The display panel of claim 1, wherein the display panel further comprises an array of micro controller chips to drive the array of micro LED devices.


Regarding claim 2 and referring to Table 1, claim 1 of the ‘900 patent teaches LED arrays comprising subpixels each subpixel comprising a redundant LED.  Claim 1 of the ‘900 patent does not teach; a substrate including a Vss line and a planarization layer over the Vss line; a plurality of light emitting diode (LEDs) over the planarization layer;  passivation layer over the substrate and laterally around the plurality of LEDs; and a top conductive electrode layer over the passivation layer that electrically connects a first LED of the first pair of LEDs and a second LED of the second pair of LEDs with the Vss line.  Claim 7 of the ‘900 patent teaches a plurality of Vss lines in the substrate and claim 8 teaches that the planarization layer is over the Vss line. Claim 9 teaches a top electrode layer interconnecting the Vss lines. Claim 10 teaches that the passivation layer is laterally around the LEDs and the top electrode layer is over the passivation layer and claim 9 teaches the top electrode layer connects the Vss lines.  Thus Examiner is unable to discern a structural difference between pending claim and claim 10 of the ‘900 patent.
Regarding claim 4, claim 1 of the ‘900 patent suggests this subject matter.
Regarding claim 6, Examiner notes that a bottom conductive contact that is bonded to a display substrate with a corresponding separate solder material implies there is a land in the substrate or the substrate comprising a plurality of bottom electrodes.
Regarding claim 8, claim 1 of the ‘900 patent suggests this subject matter.
Regarding claim 9, claim 3 of the ‘900 patent recites a maximum device width of 1-30 microns however in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists.  In re Woodruff, 919 F.2d 1575 (Fed. Cir. 1990).  See MPEP 2144.05.
Regarding claim 10, claim 4 of the ‘900 patent recites this subject matter.
Regarding claim 11, claim 2 of the ‘900 patent suggests this subject matter where Examiner notes a micro-controller is a species of working circuitry.
Claims 2-16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of U.S. Patent No. 10,573,629 (‘629) in view of U.S. 2002/0043943 (Menzer) and U.S. 2009/0242935 (Fitzgerald).
Table 2 – Comparison of Pending Claims to ‘629 Claims
Pending Claim
‘629 Claim
2. A display panel pixel structure comprising: 

a substrate including a Vss line and a planarization layer over the Vss line; 

a plurality of light emitting diode (LEDs) over the planarization layer, 

the plurality of LEDs including a first pair of redundant LEDs within a first subpixel and a second pair of LEDs within a second subpixel; 

a passivation layer over the substrate and laterally around the plurality of LEDs; and 




a top conductive electrode layer over the passivation layer that electrically connects a first LED of the first pair of LEDs and a second LED of the second pair of LEDs with the Vss line.
1. A display panel pixel structure comprising: 

a substrate including a Vss line and a planarization layer over the Vss line; 

a plurality of light emitting diode (LEDs) over the planarization layer and within a pixel area of the display panel; 




a patterned dam layer over the planarization layer; 

a patterned conductive layer on top of the patterned dam layer, wherein the patterned conductive layer is in electrical contact the Vss line; and 

a top conductive electrode layer that electrically connects the plurality of LEDs with the patterned conductive layer.

2. The display panel of claim 1, further comprising a passivation layer over the substrate and laterally around the plurality of LEDs, wherein the top conductive electrode layer is over the passivation layer.
3 which depends upon claim 2, wherein the passivation layer comprises a thermoset material.
3. The display panel of claim 2, wherein the passivation layer comprises a thermoset material.
4 which depends upon claim 3, wherein the thermoset material is an acrylic.
4. The display panel of claim 3, wherein the thermoset material is an acrylic.
4 which depends upon claim 2, wherein each LED comprises a vertical p-n diode between a bottom contact and a top contact.
5. The display panel of claim 2, wherein each LED comprises a vertical p-n diode between a bottom contact and a top contact.
6 which depends upon claim 5, wherein the substrate comprises a plurality of bottom electrodes, and each LED is bonded to a corresponding bottom electrode.
6. The display panel of claim 5, wherein the substrate comprises a plurality of bottom electrodes, and each LED is bonded to a corresponding bottom electrode.
7 which depends upon claim 6, wherein each LED is bonded to a corresponding bottom electrode with a solder material.
7. The display panel of claim 6, wherein each LED is bonded to a corresponding bottom electrode with a solder material.
8 which depends upon claim 6, wherein each LED has a maximum width of 1 to 100 μm.
8. The display panel of claim 6, wherein each LED has a maximum width of 1 to 100 μm.
9 which depends upon claim 6, wherein each LED has a maximum width of 1 to 20 μm.
9. The display panel of claim 6, wherein each LED has a maximum width of 1 to 20 μm.
10 which depends upon claim 6, wherein each LED has a maximum width of 1 to 10 μm.
10. The display panel of claim 6, wherein each LED has a maximum width of 1 to 10 μm.
11 which depends upon claim 6, further comprising working circuitry in the substrate and connected to the plurality of bottom electrodes.
11. The display panel of claim 6, further comprising working circuitry in the substrate and connected to the plurality of bottom electrodes.
12 which depends upon claim 6, wherein a top surface of the passivation layer is below of top surface of each LED.
13. The display panel of claim 6, wherein a top surface of the passivation layer is below of top surface of each LED and a top surface of the patterned dam layer.
13 which depends upon claim 12, wherein the top surface of the passivation layer is a level surface.
14. The display panel of claim 13, wherein the top surface of the passivation layer is a level surface.
14 which depends upon claim 6: 

a second Vss line, wherein the planarization layer is over the second Vss line; 

a second plurality of LEDs over the planarization layer the second plurality of LEDs including a third pair of redundant LEDs within a third subpixel and a fourth pair of LEDs within a fourth subpixel; 








a second top conductive electrode layer over the passivation layer that electrically connects a third LED of the third pair of LEDs and a fourth LED of the fourth pair of LEDs with the second Vss line.
15. The display panel of claim 6: 

a second Vss line, wherein the planarization layer is over the second Vss line; 

a second plurality of LEDs over the planarization layer and within the pixel area of the display panel; 


a second patterned dam layer over the planarization layer; 
a second patterned conductive layer on top of the second patterned dam layer, wherein the second patterned conductive layer is in electrical contact the second Vss line; and 


a second top conductive electrode layer that electrically connects the second plurality of LEDs with the second patterned conductive layer.
15 which depends upon claim 14, wherein a top surface of the passivation layer is below of top surface of each LED in both the first and second pluralities of LEDs.
13. The display panel of claim 6, wherein a top surface of the passivation layer is below of top surface of each LED and a top surface of the patterned dam layer.
16 which depends upon claim 15, wherein the top surface of the passivation layer is a level surface.
14. The display panel of claim 13, wherein the top surface of the passivation layer is a level surface.

Regarding claim 2 and referring to Table 2, Examiner notes that the difference between pending claim 2 and claim 2 of the ‘629 patent appears to be the recitation that the plurality of LEDs including a first pair of redundant LEDs within a first subpixel and a second pair of LEDs within a second subpixel.
Menzer is directed to LED arrays.  At [0072], Menzer teaches that paired LEDs arise from a need to insure relatively no blackouts and so provide redundant illumination in the event of failure of one of a pair of LEDs.
Fitzgerald is directed to displays.  At [0121], Fitzgerald teaches that if a light emitting device in a pixel malfunctions, a redundant lighting device within the pixel may be activated to replace the malfunctioning device and thus extend lifetime of the display.
Taken as a whole, the prior art is directed to improvements in displays.  Menzer teaches that paired LEDs provide redundant illumination. Fitzgerald teaches that redundant LEDs may be activated in the event of a companion LED failure thus extending display lifetime.  An artisan would find it desirable to configure a display with extended life time and eliminate pixel blackouts.  Furthermore Examiner notes that duplication of parts, i.e. redundant LEDs, is a species of obviousness absent a showing of an unexpected results, See MPEP 2144.
Accordingly, it would have been obvious to a person of ordinary skill in the art at the time of Applicant’s invention to configure the device of claim 2 wherein the plurality of LEDs including a first pair of redundant LEDs within a first subpixel and a second pair of LEDs within a second subpixel, to eliminate black outs, to improve the life time of the display and because duplication of parts has no patentable significant absent a showing of unexpected results, see MPEP 2144.
Regarding claims 3-13 Examiner notes that claims 3-14 of the ‘629 patent teach or suggest this subject matter.
Regarding claim 14 Examiner notes that a third pair of redundant LEDs within a third subpixel and a fourth pair of LEDs within a fourth subpixel amounts to a further duplication of parts which has no patentable significance absent a showing of an unexpected result.  Further a second top conductive electrode layer over the passivation layer appears to be a design choice motivated by a desire to route the second top conductive electrode and the top conductive electrode in the same masking layer.
Regarding claims 15-16 Examiner notes that claims 13-14 of the ‘629 patent teach or suggest this subject matter.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Joe Schoenholtz whose telephone number is (571)270-5475. The examiner can normally be reached M-Thur 7 AM to 7 PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ms. Yara Green can be reached on (571) 272-3035. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/J.E. Schoenholtz/Primary Examiner, Art Unit 2893